ON APPLICATION FOR REHEARING
TORBERT, Chief Justice
(concurring in the result and in the denial of rehearing).
I concur in the decision of the Court to remand this case for a determination by the trial court of whether the natural father knowingly consented to the adoption of the child, or otherwise waived his right to object. I believe that this is the sole question to be dealt with by the trial court. While the agencies involved may be called upon to defend their actions, I believe that the adoptive parents must remain anonymous.